Name: Council Regulation (EC) No 1623/98 of 20 July 1998 fixing the monthly increases in the intervention price for cereals for the 1998/99 marketing year
 Type: Regulation
 Subject Matter: marketing;  prices;  plant product
 Date Published: nan

 EN Official Journal of the European Communities28. 7. 98 L 210/1 (in ecus per tonne) Monthly increase in the intervention price I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1623/98 of 20 July 1998 fixing the monthly increases in the intervention price for cereals for the 1998/99 marketing year THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), and in particular Article 3(4) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parlia- ment (3), Having regard to the opinion of the Economic and Social Committee (4), July 1998 Ã¯ £ § August 1998 Ã¯ £ § Whereas, when the amounts and the number of the monthly increases are fixed and the first month in which they are to apply is determined, account should be taken of the storage costs and financing charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals is in line with market requirements; September 1998 Ã¯ £ § October 1998 Ã¯ £ § November 1998 1,0 December 1998 2,0 January 1999 3,0 Whereas, under the form of the common agricultural policy, provision was made for the fixing of a single intervention price for all cereals; whereas this price has been fixed at a substantially reduced level applied in stages; whereas this fact should be taken into account in the fixing of the size of the monthly increases; February 1999 4,0 March 1999 5,0 April 1999 6,0 May 1999 7,0 June 1999 7,0 Whereas the intervention price for maize and sorghum applicable in July, August and September is to be the price valid in May of the previous marketing year, in accordance with Article 3(3) of Regulation (EEC) No 1766/92, HAS ADOPTED THIS REGULATION: Article 1 Without prejudice to the last subparagraph of Article 3(3) of Regulation (EEC) No 1766/92, for the 1998/99 marketing year, the monthly increases to be applied to the intervention price applicable for the first month of the marketing year, shall be as follows: Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from the 1998/99 marketing year. (1) OJ L 181, 1. 7. 1992, p. 21. Regulation as last amended by Regulation (EC) No 923/96 (OJ L 126, 24. 5. 1996, p. 37). (2) OJ C 87, 23. 3. 1998, p. 1. (3) OJ C 210, 6. 7. 1998. (4) OJ C 214, 10. 7. 1998. EN Official Journal of the European Communities 28. 7. 98L 210/2 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1998. For the Council The President W. MOLTERER